DAVIS, Judge.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rudolph Reisberg challenges his conviction and sentence for one count of cruelty to animals. We find merit in only one of Reisberg’s counsel’s issues; we otherwise affirm.
The State concedes that the trial court’s written probation order did not conform to its oral pronouncement at sentencing in that it required Reisberg to pay for his mental health evaluation as a special condition of probation. Accordingly, that requirement must be stricken from the written probation order. See Nisbett v. State, 660 So.2d 813 (Fla. 2d DCA 1995). We therefore affirm but remand with directions to the trial court to strike that portion of the written probation order that requires Reisberg to pay for his mental health evaluation.
Affirmed and remanded with directions.
SILBERMAN, J., and THREADGILL, EDWARD F., Senior Judge, Concur.